Cross appeals from an order of the Supreme Court, entered April 9, 1975, in Sullivan County, which set aside a verdict in favor of the plaintiff in the sum of $602,345 on the ground of excessiveness, unless plaintiff stipulates to reducing the verdict to $39,845. This is an action for wrongful death of decedent, aged 5, brought by his mother, aged 31, as administratrix, against defendants. After a trial, the jury returned a verdict in favor of the plaintiff in the sum of $600,000. The trial court granted defendant’s motion to set the verdict aside as excessive unless plaintiff stipulates to reducing the verdict to $37,500 for the wrongful death and $2,345 for the stipulated expenses for funeral expenses, head stone and *617burial plot. Both parties have appealed. Plaintiff contends the court erred in reducing the verdict and, in the alternative, the reduction was much too drastic. Defendants maintain that the verdict is so excessive that a new trial is necessary or, in the alternative, a further reduction is required. More specifically, defendants maintain that the size of the verdict demonstrates that it was the result of passion, sympathy and prejudice due to improper remarks by plaintiff’s attorney and the receipt of prejudicial evidence, including certain photographs. We have considered all of the contentions raised by the parties and are of the view that they lack merit. The real issue is the size of the verdict, and the trial court, in its discretion, reduced it substantially. From an examination of this record in its entirety, we find no reason to disturb that determination. (Quinn v County of Sullivan, 48 AD2d 965.) Order affirmed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Reynolds, JJ., concur.